Citation Nr: 0330871	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-03 565	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to an rating in excess of 50 percent for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
the claim on appeal.

The veteran filed a claim for an increased rating for a left 
knee disability asserting that he met the criteria for a 20 
percent rating.  By rating decision dated in March 2002, he 
was awarded a 30 percent rating.  As such, this is 
considered a full grant of the benefit requested and the 
issue is no longer on appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993).

A Statement of the Case issued in March 2002 included the 
issue of entitlement to service connection for arthritis in 
hips, back, ankles, and all joints as a result of exposure 
to herbicides.  In an August 2002 letter, the RO informed 
the veteran that his substantive appeal did not address this 
issue and that it would be assumed that he no longer desired 
to pursue this issue if he did not reply.  He failed to 
respond.  This issue has not been perfected for appellate 
review. 

With respect to the remaining claim of a higher rating for a 
psychiatric disorder, the Board concludes that due process 
mandates a remand.


REMAND

Because of the various psychiatric diagnoses, the Board 
finds that an examination is necessary to evaluate the 
veteran's claim for an increased rating for schizophrenia.  
In addition, the veteran has asserted that he received 
private psychiatric treatment; he should be requested to 
provide the name and dates of treatment so that those 
records may be associated with the claims file.  Finally, 
additional VA outpatient treatment records should be 
obtained.

Accordingly, further appellate consideration will be 
deferred and this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
medical records related to the claim on 
appeal from the VA Dothan Mental Health 
Clinic.

2.  The RO should ask the veteran to 
identify all non-VA (private) health 
care providers, including the reference 
to private psychiatric care made in a 
March 2001 VA examination, and make 
arrangements to obtain clinical records 
from all health care providers the 
veteran identifies for the period from 
January 2000 to the present.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected psychiatric disability.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
address the following questions:

?	What is the nature of the veteran's 
current psychiatric disability?
?	The examiner is requested to 
attempt to reconcile the various 
medical diagnoses based on a review 
of all the evidence of record and 
identify, to the extent possible, 
those symptoms associated with 
service-connected schizophrenia and 
those attributed to other 
psychiatric pathology.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

